TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00835-CR






Raul Navarette Garcia, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT


NO. 47,588, HONORABLE MARTHA TRUDO, JUDGE PRESIDING






PER CURIAM

After accepting his guilty plea, the district court found appellant guilty of felony driving while
intoxicated and assessed punishment at imprisonment for ten years.  See Tex. Penal Code Ann. § 49.04(a),
49.09(b) (West Supp. 1998).  Appellant's court-appointed attorney filed a brief concluding that the appeal
is frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State,
485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). 
A copy of counsel's brief was delivered to appellant, and appellant was advised of his right to examine the
appellate record and to file a pro se brief.  No pro se brief has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is frivolous and
without merit.  Further, we find nothing in the record that might arguably support the appeal.

The judgment of conviction is affirmed.


Before Justices Aboussie, Jones and Kidd

Affirmed

Filed:   March 12, 1998

Do Not Publish